Citation Nr: 0518807	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-37 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for nephropathy, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1967 to November 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran was granted service connection for diabetes 
mellitus in a May 2002 rating decision.  

In July 2002, the RO received the veteran's claim of 
entitlement to service connection for hypertension and CAD.  
In an October 2002 rating decision, the RO denied those 
claims.  In that decision, the RO also denied an inferred 
claim of entitlement to service connection for diabetic 
nephropathy.  The veteran disagreed with the October 2002 
rating decision, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in November 
2003.  

Issues not on appeal

In May 2002, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating 
effective from July 9, 2001, the published effective date for 
the change in the regulations that added diabetes mellitus to 
the list of diseases presumed to related to herbicide 
exposure. In an October 2002 rating decision, the RO granted 
service connection for erectile dysfunction and awarded 
special monthly compensation for loss of use of a creative 
organ, both effective from July 31, 2002, the date the claim 
for service connection for erective dysfunction was received.  

In December 2002, the veteran disagreed with the effective 
date assigned for  erectile dysfunction, claiming that it 
should be August 1, 2001, corresponding to the effective date 
for his service-connected diabetes.  In an October 2003 
rating decision, the RO assigned an earlier effective date of 
May 8, 2001 for diabetes, citing the decision in Liesegang v. 
Principi, 312 F.3d 1368 (Fed. Cir. 2002); 69 Fed. Reg. 31882 
[order and final rule amending the effective date adding 
Diabetes Mellitus Type II to the list of diseases that are 
presumed to be due to exposure to herbicides used in the 
Republic of Vietnam.  The new effective date is May 8, 2001.]  
The RO assigned May 8, 2001 for the grant of service 
connection for erectile dysfunction and the award of special 
monthly compensation.  The veteran was informed that this 
represented a complete grant of benefits sought on appeal.  
He has not since indicated disagreement with the assigned 
effective date.

Since the effective date which was ultimately assigned for 
the veteran's service-connected erectile dysfunction is 
earlier than that requested by the veteran, the Board 
concludes that this matter has been rendered moot.

The veteran also disagreed with the disability rating 
assigned his diabetes in the May 2002 rating decision, and 
with the disability rating assigned his erectile dysfunction 
in the October 2002 decision.  Those issues were included in 
the October 2003 statement of the case (SOC).  However, in 
his November 2003 VA Form 9, the veteran specified the issues 
he wished to perfect, and he did not include the increased 
rating claims for his diabetes and erectile dysfunction.  See 
38 C.F.R. § 20.202 (2005).  Accordingly, those issues were 
not perfected and are not within the Board's jurisdiction.  

The Board notes that on his November 2003 VA Form 9, the 
veteran typed in the issue of diabetic "nephropathy" and then 
crossed through the typed text and inserted "neuropathy."  
The RO informed the veteran that such an issue had not been 
adjudicated and could not therefore be appealed.  In a 
February 2004 letter, the veteran indicated his intent to 
appeal the issue of entitlement to service connection for 
diabetic "nephropathy."  He further stated that he did not 
intend to file a claim of entitlement to service connection 
for diabetic neuropathy.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not relate the veteran's hypertension to his service-
connected diabetes mellitus.

2.  The competent and probative medical evidence of record 
does not relate the veteran's coronary artery disease to his 
service-connected diabetes mellitus.

3.  The veteran does not have diagnosed diabetic nephropathy.  


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or a result of the 
veteran's service-connected diabetes mellitus.  38 C.F.R. § 
3.310 (2004).

2.  Coronary artery disease is not proximately due to or a 
result of the veteran's service-connected diabetes mellitus.  
38 C.F.R. § 3.310 (2004).

3.  Diabetic nephropathy is not proximately due to or a 
result of the veteran's service-connected diabetes mellitus.  
38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension, 
CAD and diabetic nephropathy. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§3.102 (2004) [reasonable doubt to be resolved in veteran's 
favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2002 rating decision, by the October 
2003 SOC, and by the October 2004 supplemental statement of 
the case (SSOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in 
August 2002, with a copy to his representative, that was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection; it 
enumerated the evidence already received; and it provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
August 2002 VCAA letter, the RO informed the veteran that the 
RO "will get any VA medical records or other medical 
treatment records you tell us about."  The letter also 
informed the veteran that VA will "request [medical nexus] 
evidence from your doctors if you tell us about it."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  By means of the August 2002 letter, 
the RO told the veteran to "[c]omplete, sign and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
You previously indicated that you have been treated by 
private doctors.  Use a separate form for each doctor or 
hospital where you were treated.  Note: If you do not provide 
the necessary release, you must obtain and submit the 
identified records for them to be considered."  The letter 
also informed the veteran that he could "submit your own 
statements or statements from other people describing your 
physical or mental disability symptoms,"  and that he could 
"give us medical evidence from your own doctor discussing the 
relationship between your claimed condition and your service-
connected condition and your doctor's opinion as to whether 
your service-connected condition caused or aggravated 
(accelerated) your claimed condition beyond its normal 
progression."

Finally, the provisions of the VCAA require that the RO 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004).  The August 2002 letter requested the veteran to 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) [a complying 
notice need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation].

The Board finds that the August 2002 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  Moreover, to the extent that the VA notice fell 
short of the specific requirements of the VCAA, the veteran 
has not alleged that he suffered any prejudice as a result of 
such failure.  See Mayfield, supra.  In fact, the veteran 
demonstrated his understanding of the information conveyed to 
him by identifying and submitting private treatment records.

The August 2002 VCAA letter was provided to the veteran prior 
to the initial adjudication of his claims in October 2002.  
The Board notes that, even though the August 2002 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified records from Dr. M.A.F. 
in October 2001.  The RO requested and obtained those 
records.  The RO also requested and obtained the veteran's 
service medical records and VA outpatient treatment records.  
The veteran was afforded a VA exanimation in October 2002, 
the results of which are of records.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his VA Form 9 that he 
did not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations 

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Current disability

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).



As the Court has held, the regulatory definition of 
"disability" is the
 ". . . impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions. . ."  38 
C.F.R. § 4.1 (2004); see also Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991). 

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

The veteran is seeking service connection for hypertension.  
He does not contend, and the record on appeal does not 
demonstrate, that his claimed hypertension had its onset 
during his period of military service or within the 
presumptive period for certain chronic diseases under 38 
U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran informed the October 2002 examiner that he was first 
diagnosed with hypertension in 1982, over a decade after the 
left military service, and the evidence of record does not 
show a diagnosis prior to that date.  Indeed, in a February 
2003 letter, he stated "My argument is not that the root of 
my heart problems are service related, but that in addition 
to the High Blood Pressure, my heart was weakened/damaged as 
a direct result of the Diabetes."  [Emphasis as in original].  
The Board's discussion will therefore focus on the veteran's 
claim of entitlement to service connection on a secondary 
basis.  

Analysis

The veteran was diagnosed with hypertension on VA examination 
in October 2002.  His VA outpatient treatment records also 
support this diagnosis and show ongoing treatment for 
hypertension prior to and since that time.  The evidence thus 
demonstrates that the veteran has a current disability, and 
the first element of the Wallin analysis has been satisfied.  
In addition, it is uncontroverted that the veteran has 
service-connected diabetes mellitus.  Wallin element (2) has 
also been met.

The question that must be answered by the Board is whether 
the veteran's hypertension is proximately due to, or a result 
of, his service-connected diabetes.  In that connection, 
there is only one medical nexus opinion of record that 
addresses the issue.  In October 2002, the veteran was 
afforded a VA examination.  Based on a review of the 
veteran's medical records and an examination of the veteran, 
the examiner concluded that the appropriate diagnosis was 
essential hypertension, and that it was not related to the 
veteran's diabetes mellitus.  The examiner's reasoning was 
that the veteran's hypertension was first diagnosed in 1982, 
while diabetes was not diagnosed until 1997.  The examiner 
noted factors such as the veteran's weight (in excess of 250 
pounds) and tobacco use (the veteran was a heavy cigar smoker 
in the past, with one to two cigars per day for many years).  

The Board has identified no medical opinion that conflicts 
with the October 2002 VA examiner's opinion.  Indeed, a June 
2001 treatment report by Dr. M.F. appears to relate the 
veteran's hypertension to his weight.  Dr. M.F. strongly 
encouraged the veteran to improve his diet and lose weight in 
order to treat his hypertension.  

The veteran argued in a February 2003 supplement to his 
notice of disagreement that Dr. M.F. diagnosed him as a 
diabetic on July 15, 1997 and had to give him additional 
medication for his high blood pressure in addition to new 
medication for diabetes, and that this supports a 
relationship between the two.  However, this information is 
entirely anecdotal.  Dr. M.F. did not refer to this.  
Moreover, as a lay person without medical training the 
veteran is not competent to reach a conclusion that diabetes 
and hypertension based on medication prescribed.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The veteran has submitted medical treatise evidence in the 
form of Internet articles addressing links between diabetes 
and high blood pressure or hypertension.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin, 11 Vet. App. at 514; see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

The articles submitted by the veteran are overwhelmingly 
anecdotal and general in nature.  While they do establish the 
basis for a possible relationship between diabetes and 
hypertension, they do not address the veteran's specific 
situation, nor do they address whether other factors present 
in the veteran's case, such as obesity and a history of 
tobacco use, might more likely be causative factors.  The 
Board accordingly finds that the probative value of these 
articles does not compare with the opinion of the October 
2002 examiner, which directly and specifically addresses the 
veteran's case. 

The Board has also considered the veteran's own statements 
and contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a lay 
person without medical training the veteran is not competent 
to relate those symptoms to a particular diagnosis or 
specific etiology.  See Espiritu, supra; see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  

Accordingly, the Board concludes that the third Wallin 
element is not met.

As one of the elements necessary for a grant of service 
connection on a secondary basis has not been met, the Board 
concludes that a preponderance of the evidence is against a 
grant of service connection for hypertension, as secondary to 
the veteran's service-connected diabetes mellitus.  The 
appeal is accordingly denied.

2.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to service-connected 
diabetes mellitus.

The veteran is seeking service connection for CAD.  As with 
the first issue on appeal, he does not contend, and the 
record on appeal does not demonstrate, that his claimed CAD 
had its onset during his period of military service or within 
the one year presumptive period after service.  The first 
identification of such a disorder of record occurred in 2000, 
approximately 30 years after the veteran left military 
service.  In essence, the veteran believes that his CAD was 
caused by his service-connected diabetes mellitus.  

Analysis

In April 2000, the veteran was diagnosed with severe two-
vessel coronary artery disease.  This was confirmed on VA 
examination in October 2002.  The evidence thus demonstrates 
that the veteran has a current disability, and the first 
element of the Wallin analysis has been satisfied.  In 
addition, it is uncontroverted that the veteran has service-
connected diabetes mellitus.  Wallin element (2) has also 
been met.  The question that must be answered by the Board is 
whether the veteran's CAD is proximately due to, or the 
result of, his service-connected diabetes.  

The October 2002 VA examiner stated his opinion that the 
veteran has had a heavy weight of more than 250 pounds and 
also has been a heavy cigar smoker in the past, with one to 
two cigars per day for many years.  He is also on cholesterol 
medication.  In view of these risk factors, the examiner 
concluded that it is less likely than not that the veteran's 
coronary artery disease is due to diabetes mellitus.

There is medical nexus evidence in the veteran's favor.  A 
May 2003 letter signed by Dr. S.H.J. states that the veteran 
has significant coronary artery disease.  He further stated 
that "[t]here is a very large amount of evidence that his 
coronary artery disease is significantly linked with his 
diabetes.  Diabetes is shown to be one of the strongest risk 
factors for the development of coronary artery blockages."  
In addition, a form prepared by the veteran's representative 
and signed by Dr. M.F. contains a check in the box indicating 
endorsement of the statement, "[t]he veteran has the 
following complications that are directly due to diabetes 
mellitus:[...]Cardiovascular."  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert, 5 Vet. App. 30.

In this case, the Board finds that the October 2002 VA 
examiner's opinion is more persuasive than that of either Dr. 
S.H.J. or Dr. M.F.  The opinions of these two private 
physicians suffer from two crucial shortcomings in comparison 
to the October 2002 opinion.  First, neither private opinion 
is identified as having been based on a review of the entire 
medical record.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].

Second, both private opinions are essentially conclusory in 
nature.  They do not discuss the particular evidence that 
supports their conclusions.  Indeed, Dr. M.F. did not refer 
to any such evidence and merely checked a box in a document 
prepared ion behalf of the veteran.  While Dr. S.H.J. vaguely 
referred to a body of evidence that he contends supports his 
conclusion, he did not discuss how such applies to the 
veteran's case.  Crucially,  neither physician addressed the 
specifics of the veteran's medical history, in particular how 
factors such as obesity, smoking and high cholesterol may 
play a role in the development of the veteran's CAD.   

The Board does not dispute that either physician is qualified 
to state an opinion on the issue.  However, the Board is 
obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board cannot simply accept an unexplained statement that 
conflicts with more persuasive evidence, simply because it 
supports the veteran's claim.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators...  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board may appropriately favor 
the opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Because the October 2002 VA examiner's opinion is based on a 
thorough review of the claim file, and because the examiner 
explained his reasoning, the Board finds his opinion more 
persuasive than the conclusory opinions of Dr. S.H.J. and Dr. 
M.F.
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  See also Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].  For these reasons, the Board 
assigns little weight of probative value to either private 
medical opinion.
  
The Board additionally notes that a September 2002 VA 
examiner reported that the veteran was interested in a 
statement linking his coronary artery disease to his 
diabetes.  The examiner stated that he agreed that diabetes 
"can cause or aggravate CAD", but he stated no opinion with 
respect to linkage of CAD and diabetes in the veteran's case.    

The September 2002 examiner's statement that diabetes "can 
cause or aggravate CAD" is general and inconclusive and does 
not specifically address the matter of the veteran's CAD.  
Medical evidence which merely indicates that the particular 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
 
The veteran has also submitted medical treatise evidence 
addressing links between diabetes and cardiovascular disease.  
As discussed in detail above with respect to hypertension, 
those articles are general and anecdotal in nature and they 
are not specific to the veteran's claim.  The Board 
accordingly finds that the probative value of these articles 
does not compare with the opinion of the October 2002 
examiner with respect to the question of medical nexus in the 
veteran's case.  See Obert, 5 Vet. App. at 33; Beausoleil, 8 
Vet. App. at 463; Libertine, 9 Vet. App. at 523 [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim].  

The veteran also reported in a February 2003 statement that 
"several statements have been made to me over the course of 
the last two years to the effect that it is common knowledge 
within the medical profession that diabetes has a direct 
effect on the heart."  However, this argument fails for the 
same reasons addressed above with respect to the medical 
treatise evidence, i.e. that such statements are too general 
and inconclusive to constitute competent medical evidence.  
Moreover, the veteran's account of what a physician 
purportedly said, filtered as it is through a layperson's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

For the reasons and bases expressed above, the Board 
concludes that the third Wallin element is not met.  The 
preponderance of the evidence is against the veteran's claim.  
The appeal is accordingly denied as to this issue.

3.  Entitlement to service connection for nephropathy, 
claimed as secondary to service-connected diabetes mellitus.

The veteran is seeking service connection for diabetic 
nephropathy.  In essence, the veteran believes that he has 
nephropathy which is a result of his service connected 
diabetes mellitus.  

Analysis

In is uncontroverted that the veteran has service-connected 
diabetes mellitus.  Wallin element (2) is therefore met.

However, it does not appear that the veteran in fact has 
diabetic nephropathy.  The October 2002 VA examiner was 
specifically asked to comment on this question, and he 
concluded that the veteran's blood chemistry was within 
normal limits and there was no evidence of diabetic 
nephropathy at present.  In addition, a March 2003 primary 
care note shows normal kidney function based on lab reports.  

The veteran has not pointed to any specific findings or 
opinion that would support his claim.  It is the veteran's 
responsibility to present and support a claim for benefits.  
See 38 U.S.C.A. § 5107(a) (West 2002).  Here, the veteran has 
not done so.  The Court has held that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of an identified disability of 
diabetic nephropathy, service connection may not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The first element necessary for service connection, a current 
disability, has not been established, and the veteran's claim 
fails on that basis. 

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for diabetic 
nephropathy as secondary to the veteran's service-connected 
diabetes mellitus.  The appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension is denied.

Service connection for a coronary artery disease is denied.

Service connection for diabetic nephropathy is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


